Title: To Benjamin Franklin from Charles Wilcox, 8 November 1773
From: Wilcox, Charles
To: Franklin, Benjamin


Sir
Bristol 8th, Nov’r. 1773.
Your very Polite and Esteem’d Favor of the 5th Current, came in Course of Post yesterday, Inclosing Me one for Anto. Stewart Esqr. for which you have my Thanks. It will always give Me Pleasure to be Serviceable to you here. You will give Me leave to acquaint you that the Concord Capt. Volans for Philadelphia will sail from hence about the 12th Jany. Any Letters you have for that Place shall be duly taken care of, or any Thing Else you are pleas’d to reccommend to Me, be Assured Sir nothing will give Me greater Pleasure than to have very frequent Opportunitys to convince you how much I esteem you, and I beg leave in Haste to Say that I am very Respectfully Dear Sir Your most Obedient and Obliged Humble Servant
Chas: Wilcox
Benj. Franklin Esqr
 
Addressed: Benjn Franklin Esqr LLD / Craven Street, / London
